Banning seal products in the EU (debate)
The next item is the statement by the Commission on banning seal products in the EU.
Μember of the Commission. (EL) Mr President, honourable Members of the European Parliament, thank you for giving me this opportunity to formulate the Commission's position on the ban on seal products in the European Union and to comment on the action already taken or planned.
Seal hunting has been the subject of dispute and intense debate for many years now. I absolutely agree that there are reasonable questions in connection with seal hunting, irrespective of where it takes place. Nonetheless, it is encouraging that most seal populations appear to have stabilised and their survival is not endangered in their natural habitat. This opinion is based on the scientific statistics available on the development of populations of grey harp seals and blue hooded seals. There are no scientific indications of serious adverse repercussions from the hunt on the survival of these species of wild fauna.
The seal population in the northeast Atlantic has increased significantly since the beginning of the 1970s from just 2 million to about 5.8 million grey harp seals, which are the main target during the annual hunting season. In other words, the seal populations in question are endangered at present and, consequently, they do not come under the CITES Convention on International Trade in Endangered Species of Wild Fauna and Flora. In order for these species of seal to be included in the CΙΤΕS Convention, international trade would have to threaten their survival in their natural habitat.
This should not of course dissuade us from addressing the other important issue which arises in connection with seal hunting in numerous countries, including certain Member States of the European Union, by which I mean the issue of whether the importation and exportation and the marketing of seal products should be banned where the seals are not hunted in a way which complies with the specifications we have laid down on the proper treatment of animals. This is the reason why I agree that, even if we have not yet taken legislative measures at European Union level, the concerns formulated by the European Parliament on the proper treatment of animals and, in particular, on seal hunting, need to be examined in detail. In order to do this, we need to have the relevant information and statistics needed and that is why we have asked for an independent study to be carried out. On the basis of the results of this study, which has been prepared mainly by the European Food Safety Authority, we shall decide to propose to the Council and Parliament that measures be taken. According to the principles of good governance and lawmaking and the clear rules of procedure for the Commission, we must work on the basis of solid scientific data and the relevant impact study must be carried out before examining whether any measures should be taken.
I have also issued instructions to my services to examine the possibility of the Commission's sending a mission to inspect and observe seal hunting during the 2007 hunting season. The Members of the European Parliament may examine the possibility of taking part in this mission.
A full and objective evaluation of all aspects of this issue will enable us to take the right decisions.
on behalf of the PPE-DE Group. - Mr President, our Commissioner is a reasonable and a humane man. He asks for time for research. We grant him that, but in return he should impose a moratorium on any imports of such seal products during that time.
He says that the seal cull in Canada is sustainable. It may be, but in 2006, 330 000 harp seals were killed and 95% of those were under three months old. A large number of those were then skinned alive, because 79% of sealers do not check adequately as to whether the pup is still conscious.
The cull is cruel and it is not worthy of a civilised country. It is certainly not sustainable in a country like Namibia. In Namibia, which has the second largest seal hunt in the world, the quotas increase each year. In 2007 the quota was 91 000 and a combination of high quota and natural mortality of seals means that the entire pup population could be annihilated this year.
Seals are not killed for food; they are not really killed to protect fish stocks. They are killed for fashion, and Europe is the market for that fashion. It is the key market for seal skin imports from Canada. Belgium has banned it. Italy and Luxembourg have temporarily banned it. The United Kingdom and Germany have called for an EU-wide ban. The European Parliament in its written declaration has called for a permanent ban and the majority of Members of this Parliament have signed it. So please, Commissioner, 'yes' to research, but 'yes' also to a moratorium now.
on behalf of the PSE Group. - (PT) I would like to express my agreement with what Mr Bowis has just said.
In reality, there is no reason why the moratorium should not go ahead immediately and the studies that the Commission sees fit be carried out subsequently. There is already plenty of striking information about this issue. Furthermore, a clear example has already been set by other countries, such as the United States and Mexico - the United States banned any use of seals more than three decades ago - and I do not understand why the Commission believes that we do not yet have sufficient information to act immediately.
As our fellow Member has already explained very well, this is not just a question of sustainability. It is essentially a question of ethics. The question is whether it makes sense, simply in order to satisfy certain fashion tastes, to kill in an entirely barbaric fashion - as reported last year by a delegation from the Intergroup on the Welfare and Conservation of Animals, including our fellow Member Carl Schlyter, and as we have been shown in many different ways.
If the Commission wants to see what is happening on the ground, a mission from this Parliament is going to Canada next week. We shall go directly to the places where this hunting is taking place. The Commission is welcome to come. It can certainly take part in that mission and it will be able to clear up any doubts that it may still have with regard to this problem.
on behalf of the ALDE Group. - Mr President, sometimes I wonder how it is possible not to see the blindingly obvious, and then I think of the Canadian Government's persistence in allowing an annual festival of blood-spilling carnage to be carried out on hundreds of thousands of defenceless baby seals.
Other times I wonder how it is possible not to have any feelings in the face of extreme cruelty, and then I think of the thousands of fashion-mad individuals who pay through the nose to wear seal fur, taken in many cases by skinning still-conscious animals.
However, at no time do I wonder how it is possible not to hear what is deafeningly loud, neither do I ever wonder how it is possible not to understand what is comprehensively simple, because, with respect, Commissioner, I have seen this happening only too often when it comes to the way in which the Commission sometimes deals with the European Parliament, and the subject matter under discussion here today is a good example.
In September 2006, Parliament called on the Commission very clearly and very loudly to introduce an EU-wide ban on the trade of all seal products. Six months later the Commission is before us today telling us that, with seal killing being notoriously at the forefront of senseless cruelty to animals for so many years, it still needs more time to consider the matter further.
Being a close friend and ally of the Commission and stretching our patience generously, I think we should give the Commission more time, if that is what it wants, but, as other speakers have said, on the condition that, in the meantime, an immediate moratorium banning all seal products in the EU is put into effect. This is dictated by our firm conviction on the matter, the need to act quickly and the fact that some EU Member States have already proceeded with national bans.
on behalf of the Verts/ALE Group. - (SV) Mr President, Commissioner, last year I went and saw the seal hunting in Canada on behalf of the Animal Welfare Intergroup. The seal hunters used violence to try to prevent me from seeing what was going on. They forced our car off the road, they climbed onto our helicopters so that we could not fly in them and they threatened to kill us if we left our hotel in order to try to document the seal hunting. In spite of these methods, we succeeded in obtaining photographs and we saw how incredibly cruel seal hunting is. The hunters knew that they had something to hide. The seals are skinned alive, clubbed and left to choke on their own blood. They are wounded and either drown or have to suffer still more, as a second shot, designed mercifully to finish them off, would cause a two-dollar fall in the value of the skin.
It is not for conservation reasons that we should ban such hunting. It is for ethical reasons. I would nonetheless point out that the population declined the last time there was a huge hunt. We are now also faced with climate change, and the Greenland seal needs the ice sheet in order to be able to suckle her young. Many young seals are at present aborted in the water. Through being the world's largest market, the EU supports such hunting, and Parliament has clearly said that we do not want our market to be a party to it. As Mr Bowis said, many countries have introduced national bans. When it was cat and dog fur that was at issue, the Commission said that the internal market was not working and that it would introduce an EU ban. The same logic applies in this case.
Does the Commission want studies to be carried out? There are many studies indicating the problems mentioned here in this House, especially the Bird and Veterinary Report, but these should not mean a delay in taking necessary measures. If you want more time, we can give you that time, but in that case we want a temporary ban in place until you are ready, and you must determine the legal basis for such a ban. Thank you for choosing the European Food Safety Authority's animal protection committee to carry out the study. That decision has led to it being accepted and to it being independent and representative of the will of the countries concerned.
I want to point out that seal hunting is not of vital interest to the economies of any of the countries that hunt seals - Canada, Norway, Russia and Namibia. We see in the case of whale hunting that when this was abolished and replaced by whale watching, the latter was more profitable, so we can also help the seal hunters themselves improve their financial position if they manage to give up their cruel practice.
on behalf of the GUE/NGL Group. - (NL) Mr President, seals have been a threatened animal species for years. Their numbers have not only diminished as a result of illness or pollution of the sea water along densely-populated coasts, but also by the increasing hunt for them. For a while, it looked like seals were set to die out completely in some coastal areas. Even now when seal quotas seem to be restored to some extent in some areas, there is a continued need for sustained protection.
There is evidence of the opposite of protection where people's possessiveness is given free rein. Seal skin is a sought-after material for the decoration of clothing and toys, and the craving for this is satisfied by the disgraceful means of clubbing young seals to death and skinning them alive - an abhorrent activity on which some coastal residents have become economically dependent, and a system perpetuated by the possibility of exporting seal skins and finding buyers for them far from the scene of the crime. This is why it has been vital for many years to ensure that products of this kind are no longer for sale, particularly in the richest parts of the world, such as Europe.
The first part of Commissioner Dimas's statement shows that he shares this House's, and the public's, disquiet at this. The subsequent outcome, however, is disappointing. There would be no objection whatsoever to an impact study, and increased inspection in Canada and Namibia would be welcomed. This cannot be a justification, though, for continuing with a policy of 'wait-and-see'.
Some EU Member States have already followed the USA in taking action against imports, but why are some European countries lagging behind in this? There is every reason for an immediate moratorium. Even if we introduced one tomorrow, it would come years too late given the seriousness of the situation. I would therefore urge you not to use the study as an excuse for further procrastination.
Member of the Commission. Mr President, I would like to thank all the speakers for their very constructive contributions to this afternoon's discussion.
First of all, I would like to repeat that from the conservation point of view there is no basis to take any action, because in 1970s we had 2 million seals of the most hunted species, and now we have 5.8 million of these seals. We are looking only at the second issue - it is very important.
As regards the study, firstly I have to repeat that the Commission fully recognises the high level of public concern regarding the application of humane killing methods, and in line with its commitment to high animal welfare standards, we will examine all available information. There are reports - which are partly contradictory - that seals are being hunted and killed in some regions in an inhumane way. The assessment that I referred to - and which one of the speakers found to be necessary - will present balanced, objective and operational conclusions and recommendations. The overall outcome should enable the Commission to draw some conclusions and to come back with possible legislative proposals if this is warranted by the situation.
Regarding the moratorium, in legal terms the Commission does not have available an immediate remedy to impose a moratorium on the import, export and trade in seal products. It would not be possible to refer to the safeguard measures provided for under the public health and animal policy that would allow for a temporary ban when public or animal health is threatened. For example, the decision to temporarily suspend imports of wild birds was adopted in order to protect animal and public health because of the risk of a worldwide spread of avian influenza.
Furthermore, under the trade policy there is no immediate remedy possible. Any measure the European Union decided to adopt would need to be necessary and proportional and would need to be notified to the World Trade Organization. At this stage it is therefore not appropriate, nor is it feasible, to impose an immediate trade ban.
The Commission first needs to carry out an objective assessment of all available information. The outcome of this assessment should enable the Commission to draw sound conclusions and to come back with possible legislative proposals if this is warranted by the situation.
Reference was made to the United States, and its Marine Mammal Protection Act was enacted in 1972, which was before the International Convention on Trade in Endangered Species entered into force in 1975. Furthermore, Member States have the opportunity to impose measures according to the case law of the European Court of Justice, but the Community has no such legal basis.
I would ask you to urge your governments in your Member States to impose bans - they have the legal means. We need to have the appropriate legal basis before we can impose bans at European Union level and that is what we are trying to do by having an impact assessment and by gathering information. However, if you show your concern in your countries and urge your governments to impose bans, this will facilitate internal market reasons for the European Union to take steps.
Finally, I wish to reiterate that the Commission is strongly committed to high animal welfare standards, both within the European Union and at international level. A full objective assessment of the animal welfare aspects of seal hunting will allow us to see the whole picture and have a solid basis before drawing any conclusions. We shall examine all available information and take the necessary steps. If it is established that seals are being hunted and killed in an inhumane way, a ban on the import and export, as well as the placing of products derived from the seal hunt on the market, will also be considered.
We will report back to the European Parliament within the shortest possible time. I repeat that we have already asked the European Food Safety Authority to conduct the scientific part of the study, and I have written to the Canadian Government to ask that we be allowed to participate in a mission, and the European Parliament is also invited to participate in order to see how the hunt is being organised. What you said previously about your experiences is very interesting.
The floor is yours Mr Beazley. I understand that this will be a formal motion.
Mr President, before the Commissioner speaks, I just wonder if it is in order to put a supplementary question to him on the timing of his statement. It is over 25 years since the European Parliament first raised this issue. When the Commissioner very helpfully said that he would report back in the shortest possible time, could he be more specific as to exactly how long he anticipates that time might be?
Member of the Commission. I saw in your letter that you fear the study will take years. That is not so. It is a matter of months.
The debate is closed.